 

Case 1:18-cv-06681-NRB Document 38-6 Filed 08/28/19 Page 1 of 3

NEW YORK STATE

DEPARTMENT of
FINANCIAL SERVICES

 

 

Andrew M. Cuomo Benjamin M. Lawsky
Governor Superintendent
July 22, 2014

David Chasman
535 W. 110th #34
New York, NY 10025

Re: Complaint No. BKC-2014-1041385
Dear David Chasman:

The New York State Department of Financial Services (DFS) has received the attached
response to your complaint against JPMorgan Chase Bank, N.A. Our review of the complaint
and the response indicates that this is not a matter that DFS is able to resolve because we
cannot compel JPMorgan Chase Bank to provide you with the relief you seek.

Although we regret that we were not able to resolve your dispute, please note that DFS reviews
complaints to gather information on compliance with law and to detect patterns of wrongdoing
and/or fraud. Therefore, your complaint will be kept on file for future reference regarding this
institution and related activities in the industry.

Thank you for bringing this matter to our attention.

Sincerely,

Anita Gupta
Senior Bank Examiner

Consumer Assistance Unit
Financial Frauds & Consumer Protection Division

212-709-3530 | ONE STATE STREET, NEW YORK, NY 10004-1511 | WWW.DFS.NY.GOV

 
Case 1:18-cv-06681-NRB Document 38-6 Filed 08/28/19 Page 2 of 3
4/7/2014 Consumer Complaint - DFS Portal

Sree De) PY Rteerene Roa Ast |

i

DEPARTMENTof |

POTTS ASO tatoo

 

 

  

 

| Consumer |

 

 

Your complaint has been successfully submitted to our Consumer Assistance Unit!

Your Complaint No. is: BKC-2014-1041385

New York State Department of Financial Services

if your complaint involves a claim made under Medicare or a Medicare HMO, you have 60 days from receipt of the Medicare
Explanation of Benefits or 60 days from receipt of the Medicare HMO Notice of Initial Determination to file a written appeal. Please
refer to these documents for details or contact the Social Security Administration.

'f your complaint involves the denial of a claim as either not medically necessary, cosmetic or as experimental/ investigational, you
have 45 days from receipt of adverse determination to file an internal appeal with insurer. We strongly recommend that you
undertake this action, as failure to do so will nullify your right to a possible External Appeal in the future. Instructions on how to
initiate the internal appeal should have been included with the notice of adverse determination, If you have already appealed
internally and have received a final adverse determination, you have 45 days from receipt to request an External Appeal.The
application form and instructions should have deen included with the final adverse determination notification.

_Click to Print This Form |

 

T DONE Out
Ave you 2 representative filing out this form for someone else? No
fauthorize the entity or individual named in this complaint to furnish to the Department of Financial Services any Yes
information related to this matter.
Business Name:
First Name: David
Wnatis yourname? :
Middle Name:
Last Name: - Chasman
Address 4: 535 W. 110th #3A
Address 2:
Zip: 10025
City New York
Whatis your address? State: , : NY
is address outside of the US? No
Phone: 9172387500
Fax: 212-918-9277
eMail: david chasman@gmail.com
Business Name: JP Morgan Chase Bank NA
First Name:
Last Name:
ee cing ama’ person/entity you are Address:
Zip: 10017
City: New York
State: NY

 

 

https ://myportal dis .ny.g ovweb/g uest-applications/consumer-complaint?hn= 1&forward=new 42

 
Case 1:18-cv-06681-NRB Document 38-6 Filed 08/28/19 Page 3 of 3

4/7/2014 Consumer Complaint - DFS Portal
Which prcduct or service best describes your
complaint? Bank Account
What was the date of the transaction? 01/31/2012
If you lost money, how much money did you lose? $ 10000
What method did you use to pay? Certificate of Deposit

Whatis the date of your complaint to the company? 04/26/2012

: Name: Various Persons

Who did you speak to/contact at the company? ‘
Title:

What was the company’s response to you? Multiple explanations which all boil down to “this is our policy’, without providing
any justification or documentation

Was the product or service advertised? No

Did you sign a contract? No

Has this matter been submitted to another agency Yes

or to an altorney?

Is a court action pending for this matter? No

conaplaine. think would be a fair resolution to your Restitution of back interest and contractual rate going forward

mow were you referred fo the Department of suggested bya relative
My mother RoseAnn Chasman passed away in 2007. My brother (Haim
Chasman) and | inherited an IRA from her that consisted of a CD that
automatically renewed every three years ata fixed rate of 12%. After
considerable effort, the bank gave us the agreed upon rate for the balance of the
three year term and renewed it once again in 2009 for an additional three year
term which ended in January 2012. Without providing notice the bank renewed
the CD at their then current rate and we have spent the past year and a half

Please enter the details of your complaint here disputing this with them, They have provided multiple explanations as to why,
and this keeps changing every time we send them another letter. They have
even offered a settlement but continue to impose deadlines as though they do

not want us to explore our rights under the law. The account numbers are :
#0500072062413 (Haim Chasman) #0500072738477 (David Chasman) We
would appreciate your assistance in getting Chase to honor their contract with
my mother and with us.

 

 

File Name Sie File Content Type
Chase041713.doex KB oticedocument woraprocessinein|.docum ent
Chase041713.pdf ee application/pdf
Chase051413.pdf Pa application/pdf
Chase061113.pdf ae application/pdf
ChaseResponse020513.pdf ie application/pdf
ChaseResponse031913.pdf Ra application/pdf
ChaseResponse042612.pdf a application/pdf
ChaseResponse050713.pdf Ke application/pdf
ChaseResponse060413.pdf 2a application/pdf
ChaseResponse062013.pdf La application/pdf
ChaseResponse072312.pdf a application/pdf
ChaseSupportingDocuments pdf ne application/pdf

 

 

 

 

aliferay64p2.nysdoi.int | Pow ered By Liferay

https://myportal .cfs.ny.g owweb/g uest-applications/consumer-complaint?hn= 1 &forward=new 22

     
